El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La parte apelada ha solicitado la desestimación del re-curso basándose en la cuantía de la cosa litigiosa y en la negligencia de la parte apelante en su tramitación.
Se trata de un pleito originado en la Corte Municipal de Caguas y seguido por María Polo G-arcía y otros contra Baldomero Fernández Gómez y otros sobre nulidad de es-critura de hipoteca y otros extremos. Dictada sentencia por la corte municipal, se apeló de ella para ante la corte de dis-trito y, celebrado el juicio de nuevo, quedó el pleito resuelto en favor de las demandantes por sentencia de 24 ele agosto de 1917. El demandado Fernández apeló radicando su es-crito el 25 de agosto de 1917. Solicitó y obtuvo varias pró-rrogas y finalmente archivó el proyecto de exposición del caso el 30 de septiembre de 1918. Así las cosas, la parte apelada solicitó la desestimación del recurso por los motivos indicados. El apelante se opuso y el mismo día de la cele-bración de la vista de la moción, archivó la transcripción de los autos que contiene treinta y dos páginas.
El pleito como se ha dicho se titula sobre nulidad de hipoteca y otros extremos. Las demandantes alegaron y pro-baron en el juicio, según la corte sentenciadora, que en unión del demandado Luis Polo eran dueñas de una finca que va-lía $295.96, y que el demandado Luis Polo sin su consenti-miento y titulándose dueño absoluto de la finca la hipotecó al otro demandado Fernández para garantir el pago de un préstamo de $251, extendiéndose la hipoteca a cien pesos más para costas en caso de ejecución. La hipoteca fné eje-cutada y en la subasta el dicho demandado Fernández ad-*52quirió la finca por $355.65. Fernández tramitó entonces un expediente posesorio y obtenida su aprobación lo inscribió en el registro de la propiedad. Por otro lado las deman-dantes tramitaron un expediente de dominio sobre la misma finca que fué también aprobado. La corte de distrito deci-dió que el título de las demandantes era superior al del de-mandado Fernández. También decidió que el valor de la finca era el de $295.96.
La ley permite apelar para ante la corte de distrito co-rrespondiente de todas las sentencias dictadas por las cortes municipales, pero sólo cuando el valor de la cosa reclamada o cuantía de la reclamación, sin comprender frutos o inte-reses, exceda de trescientos pesos, puede apelarse para ante este Tribunal Supremo de la sentencia que pronuncie la corte de distrito en tales casos. Véase el artículo 295, No. 2, del Código de Enjuiciamiento Civil. Compendio de 1911, pá-gina 901.
La parte apelada sostiene que siendo el valor de la finca $295.96, carece de jurisdicción esta Corte Suprema para co-nocer del recurso. La parte apelante alega que el pleito versa sobre nulidad de hipoteca y que siendo la cuantía de la hipoteca superior a trescientos pesos, la jurisdicción de esta corte es clara. Dicha parte alega además que la venta judicial de la finca fué por $355.65.
Iiay, pues, dos bases para determinar la jurisdicción. Si las demandantes fueran las que hubieran establecido el re-curso, la cuestión sería sencilla puesto que dirigiéndose su reclamación en último extremo a recuperar sus condominios en una finca cuyo valor ellas mismas fijaron en menos de trescientos pesos, claro es que estarían impedidas de sostener luego lo contrario. Pero el apelante es Fernández o sea el dueño de la hipoteca cuya cuantía es superior a trescientos pesos y el adquirente de la finca por una cantidad también superior a trescientos pesos, y siendo esto así, sería injusto negarle el beneficio de una apelación basándose precisamente *53en que la cuantía envuelta es inferior a trescientos pesos, cuando de los documentos aparece que él desembolsó una cam tidad mayor para adquirir la finca en disputa.
En cuanto a la negligencia de la parte apelante en la tramitación del recurso, si bien es cierto que fia tardado más de lo justo, también lo es que actuó siempre con el consenti-miento de la corte inferior y que cuando la vista de la mo-ción que estudiamos se llevó a efecto, ya constaba archivada la transcripción de los autos en la secretaría de esta Corte Suprema.
Habiendo en consideración todo lo expuesto opinamos que no procede la desestimación del recurso.

Declarada sin lugar la moción de desestima-ción de apelación.

Jueces concurrentes: Sres. Presidente.Hernández y Aso-ciados Wolf, Aldrey y Hutchison.